  Case 21-01608      Doc 17   Filed 03/22/21 Entered 03/23/21 07:07:19            Desc Main
                                Document      Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                       )          BK No.: 21-01608
Leonard Drake,               )
                             )          Chapter: 7
                             )
                                        Honorable A. Benjamin Goldgar
                             )
                             )
         Debtor(s)           )
ORDER GRANTING IN PART AND DENYING IN PART WITHOUT PREJUDICE MOTION
                                TO
       MODIFY THE AUTOMATIC STAY AND COMPEL ABANDONMENT
        This case coming on to be heard on the motion of Specialized Loan Servicing, LLC as servicing
agent for Deutsche Bank National Trust Company, as Trustee for Morgan Stanley ABS Capital I Inc.
Trust 2006-WMC2, Mortgage Pass-Through Certificates, Series 2006-WMC2 and its successors and/or
assigns to modify the stay and compel abandonment, due notice having been given, and the court being
fully advised, IT IS HEREBY ORDERED:

  1. The motion is granted in part and denied in part without prejudice.

  2. To the extent the motion seeks modification of the stay, the motion is granted. The stay is
modified to permit Specialized Loan Servicing, LLC as servicing agent for Deutsche Bank National
Trust Company, as Trustee for Morgan Stanley ABS Capital I Inc. Trust 2006-WMC2, Mortgage Pass-
Through Certificates, Series 2006-WMC2 and its successors and/or assigns to exercise its in rem non-
bankruptcy rights as to property described as a 5805 South Winchester Avenue, Chicago, IL 60636.

  3. To the extent the motion seeks to compel abandonment of the property, the motion is denied
without prejudice.

  4. Bankruptcy Rule 4001(a)(3) does not apply to this order.

                                                          Enter:


                                                                   Honorable A. Benjamin Goldgar
Dated: March 22, 2021                                              United States Bankruptcy Judge

 Prepared by:
 BONIAL & ASSOCIATES, P.C.
 Wesley T. Kozeny / # 6199471
 12400 Olive Blvd, Suite 555
 St. Louis, Missouri 63141
 Phone: (314) 991-0255
 Fax: (314) 991-6755
 ILBK@BonialPC.com
 Attorney for Movant
